Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00125-CV

                                   EX PARTE A.X.L. JR., a Child

                     From the 406th Judicial District Court, Webb County, Texas
                                Trial Court No. 2019FLK00214D4
                            Honorable Oscar J. Hale, Jr., Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: May 15, 2019

DISMISSED FOR WANT OF JURISDICTION

           On February 11, 2019, the trial court signed an order granting a writ of habeas corpus to

compel the return of A.X.L. Jr. to his father A.X.L. Appellant Mother filed a notice of appeal.

           On April 12, 2019, we advised Appellant that a trial court’s order granting or denying a

petition for writ of habeas corpus in a child custody case is not an appealable order, Gray v. Rankin,

594 S.W.2d 409, 409 (Tex. 1980); Nydegger v. Breig, 740 S.W.2d 551, 552 (Tex. App.—San

Antonio 1987, no writ), and that mandamus is the proper remedy to compel enforcement of the

right to possession of a child, Saucier v. Pena, 559 S.W.2d 654, 656 (Tex. 1977); Nydegger, 740
S.W.2d at 552. We ordered Appellant to show cause in writing why this appeal should not be

dismissed for want of jurisdiction.

           On May 3, 2019, Appellant filed a motion to dismiss this appeal.
                                                                                 04-19-00125-CV


       As we advised Appellant, a trial court’s order granting or denying a petition for writ of

habeas corpus in a child custody case is not an appealable order. Gray, 594 S.W.2d at 409;

Nydegger, 740 S.W.2d at 552. We dismiss this appeal for want of jurisdiction. See TEX. R. APP.

P. 42.3(a); Gray, 594 S.W.2d at 409; Nydegger, 740 S.W.2d at 552.

                                               PER CURIAM




                                              -2-